                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON


UNITED STATES OF AMERICA


v.                                     CRIMINAL NO.        2:20-cr-00054


NEDELTCHO VLADIMIROV



                       RESPONSE OF THE UNITED STATES
                   TO DEFENDANT’S MOTION IN LIMINE NO. 1

       The United States of America offers the following response to

Defendant’s Motion in Limine No. 1 (exclusion of investigators as

“overview” witnesses) (ECF 79).

       Defendant     seeks   to   exclude   unspecified     “investigators”

entirely in the trial of this matter by improperly characterizing

entire testimony as “overview” testimony, citing cases in support

that “overview” testimony is generally disfavored.            ECF 79.   The

United States intends to call investigators from the United States

Secret Service and others who will testify at trial to information

that they directly obtained and observed.             These witnesses are

fact witnesses, not overview witnesses, and as such, they are

competent to testify at this trial.

       Every person is presumed competent to testify, unless the

[Federal Rules of Evidence] provide otherwise.            See Fed. R. Evid.

601.    The witness needs to have “personal knowledge of the matter.”
See Fed. R. Evid. 602.      All “investigator” witnesses that the

United States intends to call meet this initial threshold.

     The United States never intended to offer any witness as an

“overview” witness in its case-in-chief and any allegation to the

contrary is based on supposition.     Further, efforts in this Motion

in Limine to anticipate improper “hearsay” questions in advance

are pointless.   The United States agrees that it generally cannot

offer in its case-in-chief what another witness said through an

investigator.    This is hearsay testimony absent a recognized

exception.   See Fed. R. Evid. 801, 802.

     An   investigator’s   interviews   of   witnesses   could   become

relevant depending on cross examination or impeachment and whether

certain witnesses offer prior inconsistent statements.       See Fed.

R. Evid. 613 and 801(d)(1)(A), (d)(2)(A) or (B).     These facts and

circumstances are entirely dependent on the testimony and almost

certainly cannot be resolved in advance.       Defendant’s premature

speculation should not result in the exclusion of witnesses by

what Defendant believes his testimony might be in the United States

case-in-chief.




                                  2
                             CONCLUSION

     The United States respectfully requests that the Court deny

Defendant’s Motion in Limine No. 1 (exclusion of investigators as

“overview” witnesses) (ECF 79).

                               Respectfully submitted,

                               LISA G. JOHNSTON
                               Acting United States Attorney

                       By:
                               /s/Andrew J. Tessman
                               ANDREW J. TESSMAN
                               Assistant United States Attorney
                               WV State Bar No. 13734
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: andrew.tessman@usdoj.gov


                               /s/Erik S. Goes
                               ERIK S. GOES
                               Assistant United States Attorney
                               WV Bar No. 6893
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Fax: 304-347-5104
                               E-mail: erik.goes@usdoj.gov




                                  3
                     CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “RESPONSE OF THE

UNITED STATES TO DEFENDANT’S MOTION IN LIMINE NO. 1,” has been

electronically filed and service has been made on opposing counsel

by virtue of such electronic filing this 6th day of July, 2021 to:

                     Timothy J. LaFon
                     CICCARELLO DELGIUDICE & LAFON
                     1219 Virginia Street, East, Suite 100
                     Charleston, WV 25301
                     E-mail: tlafon@cdlwv.com




                              /s/Andrew J. Tessman
                              ANDREW J. TESSMAN
                              Assistant United States Attorney
                              WV State Bar No. 13734
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: andrew.tessman@usdoj.gov


                              /s/Erik S. Goes
                              ERIK S. GOES
                              Assistant United States Attorney
                              WV Bar No. 6893
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: erik.goes@usdoj.gov




                                4
